196 F.2d 726
NEIBAUERv.HARRIS, Commanding Officer, Montana Induction Center.
No. 13043.
United States Court of Appeals, Ninth Circuit.
May 14, 1952.
Rehearing Denied June 16, 1952.

Jerry J. O'Connell, Great Falls, Mont., for appellant.
Dalton Pierson, U. S. Atty., R. Lewis Brown, Jr., Asst. U. S. Atty., Butte, Mont., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court discharging a writ of habeas corpus obtained by appellant and dismissing his petition therefor. The petition was filed and the writ was issued and served on appellee on June 15, 1951. The petition alleged, in substance, that appellant was, on June 15, 1951, wrongfully held in appellee's custody. Actually, if appellant was ever in appellee's custody, he was released on June 15, 1951, before the writ was served. He is not now in custody and has not been in custody since June 15, 1951. Hence the appeal is moot. United States ex rel. Potts v. Rabb, 3 Cir., 141 F.2d 45. Being moot, the appeal is dismissed.